DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (US 2015/0125636) in view of Grinberg et al (US 6,308,765).  
Regarding claim 1 and referencing Fig. 1B, Chen teaches housing 100 (relating to the claimed main tool/formation surface), stiffener layer 102 (relating to the claimed secondary component), and cold spray layer 104, wherein 104 combined with 102 constitute the claimed metallic structure.  Further regarding claim 1, it can be seen that 100 defines a volume having a shape corresponding to the stiffener layer 102 and is clearly configured to receive said stiffener layer.  
Chen does not expressly teach a component that would constitute the claimed secondary tool.  
Grinberg shows a cold spray process in which spray forming pattern 32 may be removed, such as by melting (col. 5, lines 31-37).  This constitutes the instantly claimed second tool, which appears to act as a sacrificial support member during fabrication of the part.  
Regarding claim 1, motivation to utilize such a sacrificial support member in the system of Chen may be found as Chen teaches that portions may be removed in order to reduce the weight of the part (pars. 23 and 24).  Utilization of a sacrificial portion, intended to be removed in making the final part, would achieve the same effect and therefore would have been obvious to one of ordinary skill in the art before the filing of the claimed invention.  Regarding claims 4-5, device(s) for hole-forming and removal of the sacrificial portion are taught and suggested by Grinberg, as well (col. 5, lines 37-40).  
Claim 1 further requires that the secondary tool is configured to be positioned on the secondary component such that the cold-spray gun is configured to deposit at least a portion of the layer of material on the secondary tool.  In the combination of Chen and Grinberg, the “secondary tool” is essentially a sacrificial support member.  Due to the nature of such a component, exact placement and configuration of the support is subject to change and is only limited insomuch as it should be used as necessitated.  Certainly, the figures of Grinberg show embodiments having the cold spray material layer 14 applied across the support layer 32 and upon the secondary component 12 
Regarding claim 2, Grinberg teaches a technique to remove bonding sites by smoothing of a particular surface (col. 6, lines 10-13).  Grinberg teaches that this may be done to allow the newly sprayed metal particles 62 to adhere to the first metal deposit 12 in a manner which will allow the deposits 12 and 14 to be easily separable (col. 6, lines 19-21).  As smoothing removes the bonding sites, one of ordinary skill would understand that increasing surface roughness would thereby increase bonding sites.  It therefore would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to utilize such a technique to increase the bonding sites, as desired, such as if the two components were meant to be joined as opposed to being separated.  Such intentions ultimately come down to the design and intended use of the final product, the determination of which is considered to be fully within the purview of the ordinarily skilled artisan.  

Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments are directed toward the newly amended subject matter, which has been addressed above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732